Citation Nr: 0026184	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
shoulders, to include the question of entitlement to service 
connection for arthritis of the shoulders due to exposure to 
herbicides.

3.  Entitlement to service connection for arthritis of the 
back, to include the question of entitlement to service 
connection for arthritis of the back due to exposure to 
herbicides.

4.  Entitlement to service connection for skin cancer, to 
include the question of entitlement to service connection for 
skin cancer due to exposure to herbicides.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 1997 decision by the 
RO.

By a claim filed with the RO in December 1994, the veteran 
indicated that he was seeking service-connected benefits for, 
among other things, exposure to Agent Orange and for 
deterioration of the joints affecting his shoulders and back.  
Based on the veteran's description of his disability, the RO 
adjudicated and developed for appeal the issue of entitlement 
to service connection for arthritis of his shoulders and 
back, to include the issue of entitlement to service 
connection for arthritis of his shoulders and back due to 
exposure to herbicides.  (Although the RO characterized the 
issues in terms of the veteran's entitlement to service 
connection for arthritis of the shoulders and back "as a 
result of exposure to herbicides," it is clear from the RO's 
February 1997 decision, and from the statement of the case 
(SOC) and supplemental SOC (SSOC), that direct service 
connection was also considered.  The same is true for the 
claim of service connection for skin cancer.)  Consequently, 
as to the shoulders and back, the Board's jurisdiction is 
currently limited to the issue of service connection for 
arthritis only.  If the veteran wishes to pursue claims of 
service connection for disabilities of the shoulders and back 
other than arthritis (there are documents in the record 
indicating, for example, that the veteran may have bursitis 
and/or tendonitis of one or both shoulders, and that he may 
have degenerative disc disease and/or spondylosis of the 
back), he should notify the RO so that the claim(s) can be 
adjudicated.

By his December 1994 claim, the veteran raised the issue of 
entitlement to non-service-connected disability pension 
benefits, and entitlement to service connection for 
deterioration of the joints affecting the hips.  At the same 
time, he also raised what reasonably can be construed as a 
claim of entitlement to service connection for acquired 
psychiatric disorders other than PTSD and drug and alcohol 
abuse.  (He indicated on his application that he was seeking 
service-connected benefits, not only for PTSD and drug and 
alcohol abuse, but also for "depression" and "social 
withdrawal."  Moreover, documents in the record indicate 
that he may suffer from a depressive and/or dysthymic 
disorder.)  These issues have not yet been adjudicated by the 
RO in the first instance, and are therefore referred to the 
RO for adjudication and other action, as appropriate.

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in September 1997, the veteran checked a box indicating that 
he wanted to "appear personally at a local VA office before 
the BVA."  Subsequently, in January 2000, the RO sent the 
veteran two letters notifying him that the requested Board 
hearing had been set for February 16, 2000.  The veteran did 
not appear for the hearing as scheduled, however, and no 
motion conforming to the requirements of 38 C.F.R. 
§ 20.704(d) was thereafter received.  Accordingly, his case 
will be processed as though the request for a hearing had 
been withdrawn.  Id.

(The veteran's claims of service connection for PTSD, and for 
alcohol and drug abuse, are addressed in the REMAND below.)


FINDINGS OF FACT

1.  The veteran has described several stressful experiences 
he alleges to have occurred during his period of active duty.  
He has been given a diagnosis of PTSD, and the record 
contains medical evidence which tends to link the condition 
to in-service stressors.

2.  No competent evidence has been received to show that 
arthritis of the veteran's shoulders can be attributed to 
active service, to continued symptoms since service, or to an 
already service-connected disability; neither has competent 
evidence been received to show that arthritis of the 
shoulders was manifested to a degree of 10 percent or more 
during the one-year period following his discharge from 
service.

3.  No competent evidence has been received to show that 
arthritis of the veteran's back can be attributed to active 
service, to continued symptoms since service, or to an 
already service-connected disability; neither has competent 
evidence been received to show that arthritis of the back was 
manifested to a degree of 10 percent or more during the one-
year period following his discharge from service.

4.  No competent evidence has been received to show that the 
veteran has ever been diagnosed with skin cancer.


CONCLUSIONS OF LAW

1.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The claim of service connection for arthritis of the 
shoulders, to include service connection for arthritis of the 
shoulders due to exposure to herbicides, is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.303, 3.307, 
3.309 (1999).

3.  The claim of service connection for arthritis of the 
back, to include service connection for arthritis of the back 
due to exposure to herbicides, is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.2, 3.303, 3.307, 3.309 (1999).

4.  The claim of service connection for skin cancer, to 
include service connection for skin cancer due to exposure to 
herbicides, is not well grounded.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.303, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for PTSD, arthritis of his shoulders and back, and 
skin cancer.  He maintains that he suffers from these 
conditions as a result of active military service.

Under the law, a person who submits a claim for VA benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  Only if the claimant meets this burden does 
VA have the duty to assist him in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998); Morton v. West, 12 Vet. App. 477, 485-86 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim for 
service connection well grounded.  There must be (1) 
competent (medical) evidence of a current disability, (2) 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and (3) 
competent (medical) evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

e during the one-year period following the date 
of the veteran's separation from service, the condition will 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of the condition 
during service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to a herbicide agent, unless there is affirmative evidence to 
the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 2000); 
38 C.F.R. § 3.307(a)(6)(iii) (1999).  The last date on which 
such a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 64 Fed. Reg. 59,232 (1999).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the veteran's claim of service 
connection for PTSD is well grounded.  As to the first 
element of a well-grounded claim (currently disability), the 
Board notes that the record contains two outpatient mental 
health records signed by a private psychiatrist, Robert W. 
O'Donnell, M.D., dated in April and September 1996, showing 
an Axis I diagnosis of PTSD.  As to the second element of a 
well-grounded claim (in-service incurrence or aggravation), 
the Board notes that the veteran has described several 
stressful experiences he alleges to have occurred during his 
period of active duty.  He is competent to do so and, for 
purposes of well groundedness, his statements as to in-
service events are presumed credible.  Finally, as to third 
element of a well-grounded claim (nexus), the Board notes 
that Dr. O'Donnell placed the term "Viet Nam" in 
parentheses immediately following his diagnostic assessments 
of PTSD in April and September 1996.  In the Board's view, 
those parenthetical notations can reasonably be construed to 
reflect an opinion on the part of Dr. O'Donnell that the 
veteran's PTSD is attributable to in-service stressors.  
Under the circumstances, therefore, it is the Board's 
conclusion that the requirements for a well-grounded claim 
have been satisfied.  See, e.g., Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997); Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).  Consequently, to this limited extent, the claim is 
granted.

Turning to the claims of service connection for arthritis of 
the shoulders and back, to include service connection for 
arthritis of the shoulders and back due to exposure to 
herbicides, the Board finds that those claims are not well 
grounded.  Arthritis is not included in the aforementioned 
list of conditions presumptively due to herbicide exposure, 
and no competent evidence has been received to show that 
arthritis of the veteran's shoulders or back was manifested 
to a degree of 10 percent or more during the one-year period 
following his discharge from service.  Neither has competent 
evidence been received to show that arthritis of his 
shoulders or back can otherwise be attributed to active 
service, to continued symptoms since service, or to an 
already service-connected disability.  In the absence of 
competent evidence linking arthritis of the shoulders and/or 
back to service, or showing that arthritis of the shoulders 
and/or back was manifest to a compensable degree within a 
year of service, the claims of service connection for these 
conditions cannot properly be considered well grounded.  The 
claims must therefore be denied.

As for the claim of service connection for skin cancer, to 
include service connection for skin cancer due to exposure to 
herbicides, the Board also finds that that claim is not well 
grounded.  This is true because no competent evidence has 
been received to show that the veteran has ever been 
diagnosed with skin cancer.  Lacking competent evidence to 
show that he currently has skin cancer, or residuals thereof, 
the claim must be denied.


ORDER

The claim of service connection for PTSD is well grounded; to 
this limited extent, the appeal is granted.

The claim of service connection for arthritis of the 
shoulders, to include service connection for arthritis of the 
shoulders due to exposure to herbicides, is denied.

The claim of service connection for arthritis of the back, to 
include service connection for arthritis of the back due to 
exposure to herbicides, is denied.

The claim of service connection for skin cancer, to include 
service connection for skin cancer due to exposure to 
herbicides, is denied.


REMAND

As noted above, the Board has determined that the claim of 
service connection for PTSD is well grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Only one physician, Dr. O'Donnell, has thus far diagnosed the 
veteran as having PTSD.  Other physicians have proffered 
diagnoses such as depressive disorder, adjustment disorder, 
dysthymic disorder, and antisocial personality disorder.  
Because it is unclear from the record whether the veteran has 
PTSD, further examination and testing is warranted.  
38 C.F.R. §§ 3.326, 3.327 (1999).  A remand is therefore 
required.  38 C.F.R. § 19.9 (1999).

A remand is also required so that further evidentiary 
development can be undertaken.  Although the record shows 
that the RO has procured evidence from most of the sources 
thus far identified by the veteran, it does not appear that 
records of his treatment at the University of North Carolina 
Hospital in 1996 have been obtained.  Nor does it appear that 
the RO has made any attempt to contact the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for purposes of corroborating the veteran's claimed 
stressors.  This should be accomplished on remand.

It is unclear on the current record whether the veteran 
wishes to pursue an appeal with respect to the matter of 
entitlement to service connection for alcohol and drug abuse.  
The RO included the issue in a June 1999 SSOC issued to the 
veteran.  Previously, however, in his substantive appeal, 
dated in September 1997, the veteran made statements 
suggesting that he did not wish to further pursue the matter.  
He stated, "Even though alcohol has been used by me to calm 
my nerves, it is not used by me to use as a claim.  I did use 
medication to help me stay aleart [sic] but that, too, is not 
a deciding factor."  On remand, the RO should contact the 
veteran for purposes of clarifying whether he wishes to 
further pursue an appeal with respect to service connection 
for alcohol and/or drug abuse.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and ask him to clarify in writing 
whether he wishes to pursue an appeal 
with respect to service connection for 
alcohol and/or drug abuse.  He should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
the response received should be 
associated with the claims folder.

2.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for PTSD or other 
psychiatric difficulties that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should undertake efforts to obtain 
records of any relevant treatment the 
veteran may have received at the 
University of North Carolina Hospital in 
1996.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

3.  The RO should contact the veteran 
and ask him to provide as much 
additional detail as possible regarding 
each of his claimed PTSD stressors, 
including dates, times, locations, units 
of assignment, names of others who were 
involved, and the specifics of each 
event experienced.  He should be 
notified that it would be helpful for 
him to obtain corroborating statements 
from other servicemen who witnessed the 
claimed events.  He should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
statements or evidence received should 
be associated with the claims folder.

4.  The RO should request a complete 
copy of the veteran's service personnel 
fiche from the service department, and 
should ask the service department to 
provide as much information as possible 
about his or his unit's having engaged 
in combat.  The response received should 
be associated with the claims folder.

5.  The RO should send copies of the 
information received from the service 
department, and copies of any documents 
in which the veteran has described his 
claimed stressors (to include a copy of 
the letter from the veteran that was 
received at the RO on May 10, 1995), to 
the USASCRUR for verification of the 
reported stressors.  The USASCRUR should 
be asked to indicate whether any 
additional information is required of 
the veteran to conduct its research and, 
if so, he should be asked to provide the 
additional information.

6.  The RO should have the veteran 
examined by a psychologist.  The 
psychologist should examine the veteran 
and conduct psychological testing, with 
appropriate subscales, to determine 
whether the veteran has PTSD.

7.  After the above development has been 
completed, the RO should have the 
veteran examined by a psychiatrist.  The 
psychiatrist should be asked to review 
the claims folder, including the results 
of psychological testing, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
which meets the diagnostic criteria for 
PTSD.  Consideration should be given to 
any evidence which supports the 
veteran's claims of in-service 
stressors, or the lack thereof.  If it 
is the examiner's conclusion that the 
veteran does not have PTSD, the examiner 
should discuss and reconcile his opinion 
with that contained in the medical 
reports of record, including the reports 
from Dr. O'Donnell, which indicate that 
the veteran does have PTSD.  If it is 
the examiner's conclusion that the 
veteran does have PTSD, the examiner 
should review the veteran's stressors, 
and should indicate which of the alleged 
stressor(s) are of sufficient severity 
as to reasonably result in PTSD.  In so 
doing, the examiner should discuss the 
relevant diagnostic provisions of DSM-
III, DSM-III-R and DSM IV, applying 
those criteria which are most favorable 
to the veteran.

8.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for PTSD.  If the 
veteran has expressed a desire to 
further pursue an appeal with respect to 
service connection for alcohol and/or 
drug abuse, the RO should also take 
adjudicatory action on that claim.  If 
any benefit sought is denied, a 
supplemental SOC (SSOC) should be 
issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


